FILED
                            NOT FOR PUBLICATION
                                                                           MAY 26 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AVTAR SINGH,                                     No.   14-71882

              Petitioner,                        Agency No. A096-158-476

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 19, 2017**
                             San Francisco, California

Before:      REINHARDT and TASHIMA, Circuit Judges, and MOLLOY,***
             District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
      **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
      This is Avtar Singh’s second petition for review from the Board of

Immigration Appeals’ (“BIA”) dismissal of his appeal to avoid removal to India.

Previously, we affirmed the BIA’s dismissal of Singh’s requests for asylum and

withholding of removal, but reversed and remanded the dismissal of Singh’s claim

for relief under the Convention Against Torture (“CAT”). See Singh v. Holder,

434 F. App’x 704 (9th Cir. 2011). On remand, the Immigration Judge (“IJ”) and

the BIA again denied Singh’s claim for CAT relief. We have jurisdiction under 8

U.S.C. § 1252(a).1

          Where, as here, the BIA considers the IJ’s decision de novo, our review is

limited to the BIA’s dismissal of Singh’s application for CAT relief. See Paredes-

Urrestarazu v. INS, 36 F.3d 801, 807 (9th Cir. 1994) (citing Yepes-Prado v. INS,

10 F.3d 1363, 1366-67 (9th Cir. 1993)). We review factual determinations for

“substantial evidence” and questions of law de novo. See id. To qualify for CAT

relief, Singh “must establish that it is more likely than not that he would be

tortured if removed” to India. Ahmed v. Keisler, 504 F.3d 1183, 1200 (9th Cir.

2007) (citing Zhang v. Ashcroft, 388 F.3d 713, 721 (9th Cir. 2004)).


      1
               The government, in passing, contends that we lack jurisdiction to
decide this appeal because Singh purportedly failed to raise before the BIA his
claim for CAT relief based upon political affiliation. We disagree with the
government’s characterization of Singh’s earlier arguments; consequently, we
reject this jurisdictional challenge.
                                           2
          The BIA’s decision is supported by India’s 2005 Country Report and by

Singh’s own testimony, satisfying the “substantial evidence” standard consistent

with prior decisions. See, e.g., Jagtar Singh v. Holder, 753 F.3d 826, 830-31 (9th

Cir. 2014) (summarizing evidence that conditions for Sikhs today “differ

dramatically from those of the 1980s and 1990s”); Latter-Singh v. Holder, 668

F.3d 1156, 1164 (9th Cir. 2012) (finding that substantial evidence supported the

BIA’s conclusion that Sikh petitioner could safely return to India in light of

changed country conditions).

          Accordingly, we affirm the BIA’s dismissal of Singh’s application for CAT

relief.

          Petition for review DENIED.




                                           3